Citation Nr: 0842715	
Decision Date: 12/11/08    Archive Date: 12/17/08

DOCKET NO.  07-16 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
and Insurance Center in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed bilateral 
hearing loss.  

2.  Entitlement to service connection for claimed tinnitus.  

3.  Entitlement to service connection for claimed residuals 
of Hepatitis B infection.  




REPRESENTATION

Appellant represented by:	The American Legion





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from May 1955 to February 
1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 2006 rating decisions 
of the RO.  

In November 2008, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge at the local regional office.  A 
transcript of these proceedings has been associated with the 
veteran's claims file. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of service connection for hearing loss and 
tinnitus are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  




FINDING OF FACT

The veteran currently is shown as likely as not to have 
chronic liver dysfunction due to Hepatitis B infection 
related to his exposure to risk factors in active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
chronic liver disability is due to Hepatitis B infection that 
was incurred in service.  38 U.S.C.A. §§ 1110, 1131, (West 
2002); 38 C.F.R. §§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide, and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in January and August 2006, December 
2007, and March 2008, the veteran was furnished notice of the 
type of evidence needed in order to substantiate his claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
Specifically, the information and evidence associated with 
the claims file includes the veteran's service records, post-
service treatment records and reports, a VA examination, the 
veteran's testimony before the Board, and statements 
submitted by the veteran and his representative in support of 
the claim.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Following a careful review of the record, the Board finds 
that the claim of service connection for Hepatitis B must be 
denied.  

In this case, the veteran's service medical records indicate 
that he was bitten on the leg by a monkey in service.  The 
veteran was seen in the dispensary where the wound was 
cleaned and was given a tetanus shot.  

The service records also indicate that the veteran was seen 
for urethritis and treated for gonococcal urethritis, 
indicating several instances of sexual contact in Japan.  The 
records also indicate that he was hospitalized in Japan for a 
surgical drainage of a pilonidal cyst.  

Afterwards, the veteran worked at the hospital approximately 
three months where, he indicated that he was exposed to blood 
and blood products as part of his duties there.  There is no 
indication that the veteran had or was treated for Hepatitis 
B in service or for many years thereafter.  

After service, the veteran's private physician tested the 
veteran for exposure to Hepatitis B.  In 2006, the veteran 
was informed that he had been exposed to Hepatitis B and had 
a chronic Hepatitis B infection.  This physician indicated 
that the veteran was probably exposed to Hepatitis B when he 
was serving in the Far East. 

The medical records in the veteran's file contain a March 
2006 statement of the veteran's private physician who stated 
that the veteran reacted positively to Hepatitis B, but that 
he did not have an acute infection.  The physician indicated 
that it looked to be an old chronic infection.  The veteran 
was noted to have a history of elevated liver enzymes and to 
have had Hepatitis B in the past.  

A June 2006 report of the same physician indicated that the 
veteran had an infection with Hepatitis B in the past and 
probably picked it up while he was in the Far East serving in 
the military.  This physician indicated that this would be 
his best guess as to when he contracted Hepatitis.  The 
physician indicated that the infection was chronic, but not 
active.  He indicated that he did not see it causing any 
problems.  

The veteran's other treatment records also note the history 
of Hepatitis B exposure.  A July 2007 VA treatment note 
indicated that the veteran had no B surface antigen or B 
surface antibody, no demonstrable Hepatitis B DNA, and had 
core antibody.  

The physician indicated that the veteran had been infected by 
Hepatitis B, but had eradicated the virus, as demonstrated by 
the core antibody presence.

In order to determine whether the veteran has a current 
Hepatitis B condition and, if so, whether this condition had 
its onset in service, the veteran was provided a VA 
examination dated in April 2008.  

The examiner indicated that the veteran's claims file had 
been reviewed in connection with the examination.  The 
veteran's medical history was noted in the report, including 
his service history and the findings of the veteran's private 
physician.  

Several possible sources of Hepatitis B were explored, 
including the monkey bite in service, and possible sexual 
contact in Japan.  The veteran denied transfusions, IV drug 
use, tattoos or ear piercings, and homosexual contact.  

The veteran did note that he was exposed to blood and blood 
products when he worked in the hospital in Japan, but also 
noted that he wore gloves.  The veteran's other medical 
history was noted, to include no history of chronic liver 
disease, and the examiner noted the veteran's laboratory 
results.  

After examination, the examiner indicated that the veteran 
did not have a current Hepatitis B infection.  The examiner 
noted that Hepatitis B was very common in the Middle and Far 
East.  The examiner indicated that it was possible that the 
veteran contracted Hepatitis B from sexual contact in Japan, 
through the veteran's work at the hospital, or even through 
contaminated food products.  

The examiner, however, indicated that it was most unlikely 
that the monkey bite was related to the veteran's Hepatitis 
B.  The examiner stated that the veteran's seriologies 
indicate that he has seen the Hepatitis B virus, but that his 
own body had taken care of that and he had no evidence of 
chronicity of infection.  He further stated that the 
veteran's immune status would indicate that the virus was 
completely eradicated by the veteran's own immune system.  

In light of the foregoing, the Board finds the evidence to be 
in relative equipoise in showing that the veteran as likely 
as not is suffering from chronic liver impairment due to a 
hepatitis B infection related to exposure to risk factors in 
service.  The veteran's medical records indicated that the 
veteran has been exposed to Hepatitis B.  

Here, the Board notes that the June 2006 report of the 
veteran's private physician must be read as indicating an 
ongoing condition, the Board notes that this physician also 
indicated that the condition, while stated to be chronic, was 
inactive.  

On these facts and by extending the benefit of the doubt to 
the veteran, the claim of service connection for residuals of 
a Hepatitis B infection must be granted. 3 8 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the residuals of Hepatitis B infection 
is granted.  



REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus must be remanded for 
further action.  

Here, the Board notes that the veteran's claims file contains 
audiological examination results indicating that the veteran 
currently suffers from bilateral hearing loss for VA 
purposes.  There is also an indication that the veteran may 
suffer from tinnitus.  The veteran has been prescribed 
hearing aids.  

The veteran also testified before the Board that he was 
exposed to acoustic trauma in service as a result of working 
in an aircraft hanger in Japan.  A December 2005 VA treatment 
note indicated that the veteran first became aware of some 
hearing loss while serving in the military.  In addition, a 
December 2003 VA treatment note indicates that the veteran 
has a history of excessive noise exposure including serving 
around aircraft while in the military.  

This treatment note, however, also indicates post-service 
exposure to loud music working in night clubs as a civilian.  
Finally, a February 2003 private treatment note indicates 
that the veteran has bilateral serous otitis media of unclear 
etiology.  In this report the veteran was noted to have mixed 
hearing loss bilaterally, which slopes to severe-to-profound.  

Based on the foregoing, the Board finds that this matter must 
be remanded for further development to include a VA 
audiological examination to determine whether the veteran's 
has hearing loss and tinnitus that are related to or had 
their onset during service.  

Specifically, the examiner should comment on whether any 
exposure to noise in service resulted in current hearing loss 
or tinnitus.  Pursuant to the VCAA, such an examination is 
necessary to adjudicate this claim.  See 38 U.S.C.A § 5103A; 
38 C.F.R. § 3.159(c)(4).  

Prior to affording the veteran a VA examination in connection 
with his claim, the veteran should be afforded an opportunity 
to submit additional evidence relevant to his claim.  This 
should include records of the veteran's treatment at the 
Lebanon VA Medical Center dated since November 2007.  

In this regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).   

Accordingly, these matters are REMANDED to the RO for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The RO should take an appropriate 
steps to contact the veteran and request 
that he identify all VA and non-VA health 
care providers, not already associated 
with the veteran's claims file, that have 
treated him since service for hearing 
loss and tinnitus.  This should include 
records of the veteran's treatment at the 
Lebanon VA Medical Center dated since 
November 2007.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.  

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should schedule the 
veteran for VA audiological examination 
in order to determine the nature and 
etiology of any hearing loss or tinnitus 
found to be present.  All necessary 
special studies or tests should be 
accomplished.  It is imperative that the 
examiner who is designated to examine the 
veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any hearing loss or tinnitus found to be 
present.  If the examiner diagnoses the 
veteran as having hearing loss or 
tinnitus, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that the hearing loss or 
tinnitus was caused by or had its onset 
during service.  The examiner should 
comment on the veteran's service and 
post-service medical records in rendering 
an opinion, to include the December 2005 
and  December 2003 VA treatment notes, 
and the February 2003 private treatment 
report, and should indicate whether any 
exposure to noise in service resulted in 
his current hearing loss or tinnitus.  

The examiner is also asked to comment on 
the veteran's testimony before the Board 
regarding noise exposure in service, and 
possible noise exposure after service in 
connection with the veteran's work in 
nightclubs.  The examiner should set 
forth the complete rationale for all 
opinions expressed and conclusions 
reached, in a legible report.  

3.  After completion of the above 
development (and after undertaking any 
additional development deemed warranted 
by the record), the RO should review the 
veteran's claims in light of all relevant 
evidence and governing legal authority 
and precedent.  In the event the decision 
remains adverse to him, the veteran must 
be furnished a supplemental statement of 
the case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  





 Department of Veterans Affairs


